Citation Nr: 0904600	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  08-28 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his September 2008 substantive appeal, the Veteran 
declined a Board hearing.  However, in correspondence 
received by the RO and then forwarded to the Board in 
December 2008, the Veteran requested a Board videoconference 
hearing.  The request is timely, within 90 days of 
certification of the appeal in October 2008.  See 38 C.F.R. § 
20.1304 (2008).  Because Board videoconference hearings are 
scheduled at the RO, a remand to that office is required.  

Accordingly, the case is REMANDED for the following action:

The RO in Nashville, Tennessee, should 
schedule the Veteran for a Board 
videoconference hearing, with appropriate 
notification to the Veteran and his 
representative.  A copy of the notice to 
the Veteran of the scheduling of the 
hearing should be placed in the record.  
If the Veteran withdraws his hearing 
request or fails to report for the 
scheduled hearing, the case should be 
returned to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




